                 Case 2:18-cv-01246-WBS-AC Document 37 Filed 10/15/20 Page 1 of 2


 1   Stanley Goff, Bar No. 289564
     15 Boardman Place Suite 2
 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4
     Attorney for Plaintiff
 5

 6
                              UNITED STATES DISTRICT COURT
 7                       FOR THE EASTERN DISTRICT OF CALIFORNIA
            ROBERT STRONG;                   2:18−CV−01246−WBS−AC
 8

 9
                  Plaintiffs,
                                                             PLAINTIFF’S	  NOTICE	  AND	  REQUEST	  FOR	  
10
                                                             VOLUNTARY	  DISMISSAL	  AND	  [PROPOSED]	  
11                                                           ORDER	  
            v.                                               	  
12

13          CITY OF VALLEJO, OFFICER TONN and
            DOE VALLEJO POLICE OFFICERS 1-25;
14

15
                                Defendants.	  
16

17   	          NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(2)
18
                 Based on an agreed upon settlement between the Parties and pursuant to F.R.C.P.
19
     41(a)(2) of the Federal Rules of Civil Procedure, the Plaintiff and or his counsel, hereby gives
20

21   notice and requests that the above-captioned action is voluntarily dismissed, with prejudice

22   against the defendant(s).	  
23
     Dated: October 15, 2020
24

25                                                      	  	  	  	  	  	  	  /s/	  	  Stanley	  Goff	  
26                                                      Stanley	  Goff	  Esq.,	  
                                                        Attorney	  for	  Plaintiff	  
27

28
              Case 2:18-cv-01246-WBS-AC Document 37 Filed 10/15/20 Page 2 of 2


 1                                       [PROPOSED] ORDER
 2
       IT IS HEREBY ORDERED that the plaintiff’s request for voluntary dismissal of the above-
 3
     named defendants with prejudice is granted.
 4

 5
     Dated:
 6

 7

 8                                                    Honorable Judge of Eastern District Court
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
